          Case 7:21-cv-00823-NSR Document 15 Filed 08/16/21 Page 1 of 2




 SIM & DEPAOLA, LLP                       Plaintiff's application is GRANTED. Plaintiff's deadline to submit
       Attorneys-at-Law                   a case management plan is extended, nunc pro tune, until August
      42-40 Bell Boulevard                18, 2021. The Clerk of the Court is respectfully directed to
                                          tenninate the motion at ECF No. 14.
            Suite 201
    Bayside, New York 11361               Dated: August 16, 2021                    SO ORDERED:
      Tel: (718) 281-0400                        White Plains, NY
      Fax: (718) 631-2700
         c..•--�--______,..
August 13, 2021                                                               United States District Judge

VIAECF
Honorable Nelson S. Roman, U.S.D.J.            USDC SDNY
United States District Comi                    DOCUMENT
Southern District of New York                  ELECTRONICALLY FILED
300 Qmmopas Sti·eet                            DOC#:
White Plains, NY 10601                         DATE FILED: 8/16/2021
Comtroom 218


                       Re:    Mayes v. City of Yonkers, et al.
                              Docket No. 21-cv-823 (NSR)

Honorable Judge Roman,
        Plaintiff, Mr. Angelo Mayes ("Mr. Mayes"), by the undersigned counsel, Michael Pinkard,
Esq., respectfully submits this letter, without consent, to request a one (1) week extension of time,
nunc pro tune, from August 11, 2021, until August 18, 2021, for the pa1iies to submit a Case
Management Plan.
        Pursuant to the Comi's individual mles regarding requests for an extension of time,
Plaintiff respectfully submits the following:
       (1) The Case Management Plan was due for submission by August 11, 2021;
       (2)/(3) There has been no previous requests for adjournment or extension in this matter;
       (4) The instant request for an extension of time is necessaiy because the undersigned has
been unable to contact defense counsel, and was recently info1med that said counsel is away on
vacation until August 16, 2021;
       (5) The undersigned attempted to conta.ct opposing counsel, however, due to his
unavailability, his consent is unasce1iained;
       Thank you for your consideration herein.
Case 7:21-cv-00823-NSR Document 15 Filed 08/16/21 Page 2 of 2




                           Respectfully submitted,

                           /s/ Michael Pinkard
                           Michael Pinkard, Esq.
                           Attorney for Mr. Angelo Mayes
                           mpinkard@simdepaola.com
